
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT
  
  
between
   
   
YAMAHA MOTOR CORPORATION, U.S.A.,
   
as Seller
   
  
and
  
  
YAMAHA MOTOR RECEIVABLES CORPORATION,
  
as Purchaser
  
  
Dated as of March 1, 1994

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION


--------------------------------------------------------------------------------

   
  PAGE

--------------------------------------------------------------------------------

SECTION 1.   Sale of the Receivables   1 SECTION 2.   Purchase Price   3
SECTION 3.   Capital Contribution   3 SECTION 4.   Payment of Purchase Price on
the Initial Closing Date and Thereafter   3 SECTION 5.   Adjustments to Purchase
Price   3 SECTION 6.   Settlement and Ongoing Payment of Purchase Price   3
SECTION 7.   Acceptance and Agreement by the Purchaser   3 SECTION 8.  
Representations and Warranties of the Seller Relating to the Seller and the
Agreement   4 SECTION 9.   Representations and Warranties of the Seller Relating
to the Receivables   6 SECTION 10.   [Reserved]   7 SECTION 11.   Repurchase of
Ineligible Receivables   7 SECTION 12.   Covenants of the Seller   9 SECTION 13.
  Removal of Accounts   10 SECTION 14.   Liability; Indemnification   11
SECTION 15.   Merger or Consolidation of, or Assumption of the Obligations of,
the Seller   11 SECTION 16.   Limitation on Liability of the Seller   11
SECTION 17.   Sale of Accounts   12 SECTION 18.   Access to Certain
Documentation and Information Regarding Receivables   12 SECTION 19.  
Examination of Records   13 SECTION 20.   Termination   13 SECTION 21.  
Amendment   13 SECTION 22.   Protection of Right, Title and Interest to
Receivables   14 SECTION 23.   Governing Law   15 SECTION 24.   Notices   15
SECTION 25.   Severability of Provisions   15 SECTION 26.   Assignment   15
SECTION 27.   Further Assurances   15 SECTION 28.   No Waiver; Cumulative
Remedies   15 SECTION 29.   Counterparts   15 SECTION 30.   Third Party
Beneficiaries   16 SECTION 31.   Merger and Integration   16 SECTION 32.  
Headings   16
SCHEDULE I
 
List of Accounts
 
  EXHIBIT A   Form of Settlement Statement     EXHIBIT B   Form of Reassignment
of Receivables in Removed Accounts    

i

--------------------------------------------------------------------------------

        This RECEIVABLES PURCHASE AGREEMENT (this "Agreement") is entered into
as of March 1, 1994 by and between YAMAHA MOTOR RECEIVABLES CORPORATION, a
corporation organized and existing under the laws of the State of Delaware, as
purchaser (in such capacity, the "Purchaser"), and YAMAHA MOTOR CORPORATION,
U.S.A., INC. ("Yamaha"), a corporation organized and existing under the laws of
the State of California, as seller (in such capacity, the "Seller").

B A C K G R O U N D:

        The following statements are the mutual representations of the parties
with respect to certain factual matters forming the basis for this Agreement and
are an integral part of this Agreement.

        A.    Receivables.    Pursuant to a Receivables Sale Agreement, dated as
of March 1, 1994 (as amended, supplemented or otherwise modified and in effect
from time to time, the "Receivables Sale Agreement"), between Yamaha, as
purchaser, and ITT Commercial Finance Corp., a Nevada corporation ("ITT"), as
seller thereunder, Yamaha will own, among other things, all of ITT's right,
title and interest in, to and under all receivables (collectively, the
"Receivables") arising out of all wholesale motorized equipment financing
accounts (collectively, the "Accounts") established by ITT with respect to
wholesale financing arrangements with domestic dealers or manufacturers which
have entered into dealer or other purchaser agreements with Yamaha to sell
products manufactured by Yamaha Motor Manufacturing Corporation of America or
Yamaha Motor Company, Ltd. (collectively, the "Dealers"). The Receivables
include the rights to payment of money (whether characterized as "accounts",
"chattel paper" or "general intangibles", each as defined in Article 9 of the
UCC) arising in each Account received on or after January 31, 1994 (the "Cut-Off
Date"). The Accounts include (i) the wholesale motorized equipment financing
accounts so indicated on Schedule I hereto referred to below (collectively, the
"Initial Accounts") and (ii) all wholesale motorized equipment financing
accounts that will become Accounts following the creation thereof by ITT.

        B.    Sale of Receivables.    The parties hereto desire that the Seller
sell the Receivables in the Initial Accounts to the Purchaser, together with all
Receivables arising out of all Accounts created after the Initial Closing Date,
pursuant to the terms of this Agreement. Pursuant to the terms of the Pooling
and Servicing Agreement, the Purchaser shall transfer the Receivables in the
Accounts sold to the Purchaser by the Seller to the Yamaha Motor Master Trust
(the "Trust").

        C.    Definitions.    Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in that certain
Master Pooling and Servicing Agreement, dated as of March 1, 1994 (as from time
to time amended, supplemented or otherwise modified and in effect, the "Pooling
and Servicing Agreement"), by and among the Purchaser, in its capacity as
transferor thereunder, Yamaha, in its capacity as servicer thereunder, and The
Fuji Bank and Trust Company, in its capacity as Trustee.

A G R E E M E N T:

        The parties, each in consideration of the promises of the other and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, hereby agree as follows:

        SECTION 1.    Sale of the Receivables.    

        (a)   By execution of this Agreement, the Seller does hereby sell,
transfer, assign, set over and otherwise convey to the Purchaser, without
recourse (except as specifically provided herein), all of its right, title and
interest in, to and under the Receivables in each Account and all Product
Security with respect thereto, now existing and hereafter created and wherever
located, all monies due or to become due with respect thereto (including
Recoveries) on and after the Cut-Off Date and all proceeds thereof. The
foregoing sale, transfer, assignment, set-over and conveyance does not
constitute, and is not intended to result in, a creation or an assumption by the
Purchaser of any obligation of the Seller or any other Person in connection with
the Accounts, the Receivables or under any agreement or

--------------------------------------------------------------------------------


instrument relating thereto, including, without limitation, any obligation to
any Dealer and any affiliate thereof or insurers.

        (b)   In connection with such sale, the Seller agrees to record and
file, at its own expense, any financing statements (and continuation statements
with respect to such financing statements when applicable) with respect to the
Receivables now existing and hereafter created for the transfer of accounts
meeting the requirements of Relevant UCC State law in such manner and in such
jurisdictions as are necessary to perfect the sale, transfer and assignment of
the Receivables by the Purchaser to the Purchaser and the transfer of the
Receivables to the Trust, and to deliver a file-stamped copy of such financing
statements or other evidence of such filings to the Trustee on or prior to the
date of issuance of the Series 1994-1 Class A Asset-Backed Certificates issued
pursuant to the Pooling and Servicing Agreement and the Series 1994-1
Supplement, respectively. The Purchaser shall be under no obligation whatsoever
to file such financing statements or make any other filings under the UCC in
connection with such conveyance. The Trustee and the Purchaser shall be entitled
to rely upon the filings made by the Seller.

        (c)   In connection with such sale, the Seller further agrees, at its
own expense, on or prior to the Initial Closing Date, (x) to indicate in its
books and records that all Receivables created in connection with the Accounts
have been sold to the Purchaser pursuant to this Agreement, (y) to deliver to
the Purchaser and the Trustee a computer file or microfiche list containing a
true and complete list of all such Accounts, specifying for each such Account,
as of the Cut-Off Date, its account number and the aggregate amount of
Receivables outstanding in such Account and (z) within twenty (20) Business Days
of any request by the Trustee or the Purchaser, as the case may be, deliver to
the Purchaser and the Trustee a new computer file or microfiche list containing
a true and complete list of all Accounts identified as described in the
preceding clause (y). Such files or lists shall be marked as Schedule I to this
Agreement, which is, as it may be amended, supplemented or otherwise modified
from time to time, hereby incorporated into and made a part of this Agreement.

        (d)   The Purchaser shall not purchase Receivables if the Seller shall
become an involuntary party to (or be made the subject of) any proceeding
provided for by any federal or state bankruptcy, insolvency or other debtor
relief law (an "Involuntary Case"), other than as creditor or claimant, and such
Involuntary Case shall have continued for a period of ten (10) Business Days
from and including the day of receipt by the Seller of notice of such
Involuntary Case. During such 10-Business Day period, the Purchaser shall
suspend its purchase of Receivables hereunder and shall hold all Principal
Collections that would have been available to purchase Receivables in the
Collection Account (if such deposits would otherwise have been required to be
made pursuant to the Pooling and Servicing Agreement) and (a) if, by the first
Business Day after such 10-Business Day period, the Purchaser has not obtained
an order from the court having jurisdiction of such case or filing which order
approves the continuation of the sale of Receivables hereunder by the Seller to
the Purchaser and which provides that the Purchaser and the Trustee may rely on
such order for the validity and nonavoidance of such transfer (the "Order"), the
Purchaser shall hold such Collections in such Collection Account (if so
required) until such time as they may be paid to holders of the Certificates and
shall not purchase Receivables thereafter for transfer to the Purchaser, or
(b) if by such first Business Day, the Purchaser has obtained such Order, the
Seller may continue selling Receivables, and the Purchaser may continue
purchasing Receivables, pursuant to the terms hereof, as modified by the
immediately succeeding sentence. During the period after the 10-Business Day
period described above and before the 90-day period following such filing, the
purchase price of the Receivables transferred during such period,
notwithstanding anything in this Agreement or the Pooling and Servicing
Agreement to the contrary, shall be paid to the Seller by the Purchaser in cash
not later than the same Business Day of any sale of Receivables. If an Order is
obtained but subsequently reversed, rescinded or expired, the Seller shall
immediately cease selling Receivables hereunder to the Purchaser and the
Purchaser shall immediately cease buying Receivables hereunder. If by the first
Business Day after such 90-day period, such

2

--------------------------------------------------------------------------------


Involuntary Case has not been dismissed, the Purchaser shall immediately cease
purchasing Receivables hereunder.

        (e)   The Purchaser shall not purchase Receivables hereunder if the
Seller shall admit in writing its inability to pay its debts as they are due, or
the commencement by the Seller of a voluntary case under the federal bankruptcy
laws, as now or hereafter in effect, or any present or future federal or state
bankruptcy, insolvency or similar law, or the consent by the Seller to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestator or other similar official of the Seller or of
any substantial part of its property or the making by the Seller of an
assignment for the benefit of creditors or the failure by the Seller generally
to pay its debts as such debt becomes due or the taking of corporate action by
the Seller in furtherance of any of the foregoing.

        SECTION 2.    Purchase Price.    Except as provided in Section 3, the
purchase price for the Receivables sold to the Purchaser under this Agreement
(the "Purchase Price"), shall be a dollar amount equal to (1) with respect to
Receivables together with the related Product Security in the Initial Accounts,
the product of 98.5% (which reflects the aging status and funding costs of the
Receivables in, and an arm's length return to, the Purchaser, mutually agreed by
both parties) and the aggregate unpaid balance of the Receivables on the Cut-Off
Date in respect of the Initial Accounts and (2) with respect to additional
Receivables created in the Initial Accounts, 98.5% (as such price may be
adjusted by the Purchaser in good faith based on increases in charge-offs,
increases in the weighted average Certificate Rate for all Series, increases in
Servicing Fees or decreases in Recoveries, or subsequently adjusted downward
based on decreases in such items or increases in Recoveries), minus an arm's
length return to the Purchaser mutually agreed by both parties and the aggregate
unpaid balance of all additional Receivables thereafter created in the Accounts.

        SECTION 3.    Capital Contribution.    $167,983,513 of the Receivables
sold as of the Initial Closing Date are to be conveyed by the Seller to the
Purchaser as a capital contribution to the Purchaser.

        SECTION 4.    Payment of Purchase Price on the Initial Closing Date and
Thereafter.    The Purchase Price for Receivables shall be paid or provided for
on the Initial Closing Date and from time to time thereafter as new Receivables
are created in either of the following ways: (i) by payment in cash in
immediately available funds; or (ii) in the event that the total Purchase Price
is not paid in full in cash by the Purchaser on the Initial Closing Date or on
any date of determination thereafter, the Seller shall convey the principal
amount of such cash shortfall as a capital contribution to the Purchaser.

        SECTION 5.    Adjustments to Purchase Price.    The Purchase Price shall
be adjusted (a "Credit Adjustment") with respect to any Receivable adjusted as
provided in Section 3.8(a) of the Pooling and Servicing Agreement. To the extent
that the Purchaser is required thereunder to pay to the Servicer for deposit
into the Collection Account, the Seller shall pay to the Purchaser the amount
required to be paid to the Servicer thereunder.

        SECTION 6.    Settlement and Ongoing Payment of Purchase Price.    On
each Distribution Date under the Pooling and Servicing Agreement, the Seller
shall deliver to the Purchaser a settlement statement in substantially the form
of Exhibit A (the "Settlement Statement"), showing the aggregate Purchase Price
of Receivables conveyed to the Purchaser during the prior Collection Period, and
the amount which remains unpaid as Credit Adjustments made with respect to such
prior Collection Period pursuant to Section 5 hereof. Any balance due from the
Purchaser to the Seller shall be paid in immediately available funds or the
Seller shall convey such amount as a capital contribution to the Purchaser and
any balance due from the Seller to the Purchaser shall be paid in immediately
available funds.

        SECTION 7.    Acceptance and Agreement by the Purchaser.    

        (a)   The Purchaser hereby acknowledges its acceptance of all right,
title and interest to the property described in Section I(a) hereof. The
Purchaser further acknowledges that, prior to or

3

--------------------------------------------------------------------------------


simultaneously with the execution and delivery of this Agreement, the Seller
delivered to the Purchaser and the Trustee the computer file or microfiche list
described in clause (y) of Section 1(c) hereof.

        (b)   The Purchaser hereby agrees not to disclose to any Person any of
the account numbers or other information contained in the computer files or
microfiche lists marked as Schedule I delivered to the Purchaser by the Seller
pursuant to Section 1(c) or Section 10(b) hereof, except as may be required by
law or to a Successor Servicer appointed pursuant to Section 10.2 of the Pooling
and Servicing Agreement. The Purchaser agrees to take such measures as shall be
reasonably requested by the Seller to protect and maintain the security and
confidentiality of such information, and, in connection therewith, shall allow
the Seller to inspect the Purchaser's security and confidentiality arrangements
from time to time during normal business hours. The Purchaser shall make
reasonable efforts to provide the Seller with written notice five (5) Business
Days prior to any disclosure pursuant to this Section 7(b) and shall cooperate
with the Seller to seek any protective order and confidentiality agreement the
Seller deems necessary or advisable.

        (c)   It is the intention of the Seller and the Purchaser that the
transfer of the Receivables and the related Product Security contemplated herein
constitute an absolute assignment and sale of such Receivables and related
Product Security from the Seller to the Purchaser and not a transfer for
security. However, in the event that such transfer is not characterized as an
absolute assignment and sale, but rather as a transfer for security, then the
Seller hereby grants the Purchaser a security interest in all of the Seller's
right, title and interest in, to and under the Receivables and the related
Product Security now existing and hereafter created, all monies due and to
become due with respect thereto and all proceeds thereof as security for the
obligations of the Seller hereunder. The parties hereto agree that this
Agreement shall constitute a security agreement under the law in effect in the
Relevant UCC State.

        (d)   The Purchaser shall maintain net worth (exclusive of any interest
of the Purchaser in the Transferor Interest) at an amount equal to at least the
greater of $18,292,682 or 10% of the Trust Principal Component.

        SECTION 8.    Representations and Warranties of the Seller Relating to
the Seller and the Agreement.    The Seller hereby represents and warrants to
the Purchaser as of the Initial Closing Date and each date on which new Accounts
are created and Receivables arising therein are sold to the Purchaser that:

        (a)    Organization and Good Standing.    The Seller is a corporation
duly organized and validly existing and in good standing under the laws of the
State of California and has, in all material respects, full corporate power,
authority and legal right to own its properties and conduct its business as such
properties are presently owned and such business is presently conducted, and to
execute, deliver and perform its obligations under this Agreement.

        (b)    Due Qualification.    The Seller is duly qualified to do business
and, where necessary, is in good standing as a foreign corporation (or is exempt
from such requirement) and has obtained all necessary licenses and approvals in
each jurisdiction in which the conduct of its business requires such
qualification except where the failure to so qualify or obtain licenses or
approvals would not have a material adverse effect on its ability to perform its
obligations hereunder, and has full corporate power, authority and legal right
to own its properties and conduct its business as such properties are presently
owned and such business is presently conducted.

        (c)    Due Authorization.    The execution and delivery of this
Agreement, the consummation of the transactions provided for or contemplated by
this Agreement have been duly authorized by the Seller by all necessary
corporate action on the part of the Seller.

        (d)    No Conflict.    The execution and delivery of this Agreement, the
performance of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof and thereof, will not conflict with, result in
any breach of any of the material terms and provisions of, or

4

--------------------------------------------------------------------------------




constitute (with or without notice or lapse of time or both) a material default
under, any indenture, contract, agreement, mortgage, deed of trust, or other
instrument to which the Seller is a party or by which it or its properties are
bound.

        (e)    No Violation.    The execution and delivery of this Agreement,
the performance of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof and thereof applicable to the Seller, will not
conflict with or violate any material Requirements of Law applicable to the
seller.

        (f)    No Proceedings.    There are no proceedings or, to the best
knowledge of the Seller, investigations, pending or threatened against the
Seller, before any Governmental Authority (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, (iii) seeking any determination or ruling that,
in the reasonable judgment of the Seller, would materially and adversely affect
the performance by the Seller of its obligations under this Agreement,
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Agreement or (v) seeking to affect
adversely the income tax attributes of the Trust under the United States Federal
or any State income, single business or franchise tax systems.

        (g)    All Consents Required.    All appraisals, authorizations,
consents, orders, approvals or other actions of any Person or of any
governmental body or official required in connection with the execution and
delivery of this Agreement, the performance of the transactions contemplated by
this Agreement, and the fulfillment of the terms hereof or thereof, have been
obtained.

        (h)    Enforceability.    This Agreement constitutes a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect affecting the enforcement of creditors' rights in general,
and except as such enforceability may be limited by general principles of equity
(whether such enforceability is considered in a suit at law or in equity).

        (i)    Record of Accounts.    As of the Initial Closing Date, in the
case of Initial Accounts, as of any date on which new Accounts are created and
Receivables arising therein are sold to the Purchaser and, as of the applicable
Removal Date, in the case of Removed Accounts, Schedule I to this Agreement is
an accurate and complete listing in all material respects of all the Accounts as
of the Cut-Off Date, any date on which Receivables arising in new Accounts are
sold to the Purchaser or the applicable Removal Date, as the case may be, and
the information contained therein with respect to the identity of such Accounts
and the Receivables existing thereunder is true and correct in all material
respects as of such applicable date.

        (j)    Valid Sale and Transfer.    This Agreement constitutes a valid
sale, transfer and assignment to the Purchaser of all right, title and interest
of the Seller in, to and under the Receivables and the related Product Security,
whether now existing or hereafter created, together with all monies due and to
become due with respect thereto, and all proceeds thereof. Upon the filing of
the financing statements described in Section 1(b) with the Secretary of State
of the State of California and, in the case of the Receivables hereafter created
and the proceeds thereof upon the creation thereof, the Purchaser shall have a
first priority perfected ownership interest in such property. Except as
otherwise provided in the Pooling and Servicing Agreement, neither the Seller
nor any Person claiming through or under the Seller has any claim to, or
interest in, the Trust Assets.

        The representations and warranties set forth in this Section 8 shall
survive the sale, transfer and assignment of the Receivables to the Purchaser.
Upon discovery by the Seller or the Purchaser of a breach of any of the
foregoing representations and warranties, the party discovering such breach
shall give prompt written notice to the other party.

5

--------------------------------------------------------------------------------

        In the event of any breach of any of the representations and warranties
set forth in this Section 8 and if, in connection therewith, the Purchaser shall
be obligated to purchase the Certificateholders', Interest pursuant to
Section 2.4(c) of the Pooling and Servicing Agreement, the Seller shall
repurchase the Receivables and the related Product Security and shall pay to the
Purchaser on the Business Day preceding the Distribution Date on which such
purchase of the Certificateholders' Interest is to be made an amount equal to
the purchase price for the Certificateholders' Interest as specified in the
Pooling and Servicing Agreement. The obligation of the Seller to repurchase the
Receivables pursuant to this Section 8 shall constitute the sole remedy against
the Seller respecting an event of the type specified in the first sentence of
this Section 8 available to the Purchaser and to the Investor Certificateholders
(or the Trustee on behalf of the Investor Certificateholders).

        SECTION 9.    Representations and Warranties of the Seller Relating to
the Receivables.    

        (a)    Representations and Warranties.    The Seller hereby represents
and warrants to the Purchaser that:

          (i)  Each Receivable existing on the Initial Closing Date has been
conveyed, and each Receivable created after the Initial Closing Date in an
Account will be conveyed, to the Purchaser free and clear of any Lien.

         (ii)  With respect to each Receivable and all related Product Security
existing on or created after the Initial Closing Date, all consents, licenses,
approvals or authorizations of or registrations or declarations with any
Governmental Authority required to be obtained, effected or given by the Seller
in connection with the conveyance of such Receivable or Product Security to the
Purchaser have been duly obtained, effected or given and are in full force and
effect.

        (iii)  On each date on which Receivables arising in an Account are sold
to the Purchaser hereunder, such Account is an Eligible Account.

        (iv)  On each date on which Receivables arising in an Account are sold
to the Purchaser, each Receivable conveyed to the Purchaser on such date is an
Eligible Receivable or, if such Receivable is not an Eligible Receivable, such
Receivable is conveyed to the Purchaser in accordance with Section 8.

        (b)    Notice of Breach.    The representations and warranties set forth
in this Section 9 shall survive the transfer and assignment of the Receivables
to the Purchaser. Upon discovery by the Seller or the Purchaser of a breach of
any of the representations and warranties set forth in this Section 9, the party
discovering such breach shall give prompt written notice to the other party.

        (c)    Reassignment.    In the event any representation or warranty
under Section 9(a) is not true and correct as of the date specified therein with
respect to any Receivable or Account and the Purchaser is, in connection
therewith, required to purchase such Receivable or all Receivables in such
Account pursuant to Section 2.4(c) of the Pooling and Servicing Agreement, then,
within sixty (60) days (or such longer period as may be agreed to by the
Purchaser) of the earlier to occur of the discovery of any such event by the
Seller or the Purchaser, or receipt by the Seller or the Purchaser of written
notice of any such event given by the Trustee, the Seller shall repurchase the
Receivable or Receivables of which the Purchaser is required to accept
reassignment pursuant to the Pooling and Servicing Agreement on the Business Day
preceding the Determination Date on which such repurchase is to occur.

        The Seller shall purchase each such Receivable by making a payment to
the Purchaser in immediately available funds on the Business Day preceding the
Distribution Date on which such repurchase is to occur in an amount equal to the
Purchase Price for such Receivable. Upon payment of the Purchase Price, the
Purchaser shall automatically and without further action be deemed to sell,
transfer, assign, set over and otherwise convey to the Seller, without recourse,
representation or warranty, all the right, title and interest of the Purchaser
in, to and under such Receivable, all related

6

--------------------------------------------------------------------------------


Product Security and all monies due or to become due with respect thereto and
all proceeds thereof. The Purchaser shall execute such documents and instruments
of transfer or assignment and take such other actions as shall reasonably be
requested by the Seller to effect the conveyance of such Receivables pursuant to
this Section 9(c). The obligation of the Seller to repurchase any such
Receivable shall constitute the sole remedy respecting the event giving rise to
such obligation available to the Purchaser and to the Certificateholders (or the
Trustee on behalf of the Certificateholders).

        (d)    Notice of Breach.    The representations and warranties set forth
in this Section 9 shall survive the transfer and assignment of the Receivables
and the proceeds thereof to the Trust. Upon discovery by the Seller or Purchaser
of a breach of any of the representations and warranties set forth in this
Section 9, the party discovering such breach shall give prompt written notice to
the other party and to the Trustee.

        SECTION 10.    [Reserved.]    

        SECTION 11.    Repurchase of Ineligible Receivables.    

        (a)    Automatic Removal.    In the event of a breach with respect to a
Receivable of any of the representations and warranties set forth in
Section 9(b)(iii), or in the event that a Receivable is not an Eligible
Receivable as a result of the failure to satisfy the conditions set forth in
clause (iv) of the definition of an Eligible Receivable, and either of the
following conditions is met:

          (i)  the Lien upon the subject Receivable (1) ranks prior to the Lien
created pursuant to this Agreement, (2) arises in favor of the United States of
America or any state or any agency or instrumentality thereof or involves taxes
or liens arising under Title IV of the Employee Retirement Income Security Act
of 1974, or (3) has been consented to by the Sellers; or

         (ii)  the Lien on the subject Receivable is not of the types described
in clause (i) above, and as a result of such breach or event such Receivable
becomes a Receivable in a Defaulted Account or the Purchaser's or the Trust's
rights in, to or under such Receivable or its proceeds are materially impaired
or the proceeds of such Receivable are not available for any reason to the Trust
free and clear of any Lien except Liens permitted pursuant to Section 12(b);

then, upon the earlier to occur of the discovery of such breach or event by the
Seller, the Servicer or the Purchaser or receipt by the Seller of written notice
of such breach or event given by the Trustee, each such Receivable or, at the
option of the Purchaser, all such Receivables with respect to the related
Account shall be automatically removed from the Trust and repurchased by the
Seller on the terms and conditions set forth below in Section 11(c).

        (b)    Removal after Cure Period.    In the event of a breach of any of
the representations and warranties set forth in Section 9(b)(i), (ii), (iv) or
(v) with respect to a Receivable (other than in the event that a Receivable is
not an Eligible Receivable as a result of the failure to satisfy the conditions
set forth in clause (iv) of the definition of Eligible Receivable), and as a
result of such breach or event such Receivable becomes a Receivable which is not
an Eligible Receivable, the Account related to such Receivable becomes a
Defaulted Account or the Trust's or the Purchaser's rights in, to or under such
Receivable or its proceeds are materially impaired or the proceeds of such
Receivable are not available for any reason to the Trust or the Purchaser free
and clear of any Lien (other than Liens permitted pursuant to Section 12(a)),
then, upon the expiration of sixty (60) days or any longer period agreed upon by
the Trustee and the Purchaser (not to exceed an additional sixty (60) days) from
the earlier to occur of the discovery of any such event by the Purchaser or the
Servicer, or receipt by the Purchaser or the Servicer of written notice of any
such event given by the Trustee, each such Receivable or, at the option of the
Purchaser or the Trustee, all such Receivables with respect to the related
Account, shall be removed from the Trust and repurchased by the Seller on the
terms and conditions set forth in Section 11(c); provided, however, that no such
removal shall be required to be made if, on any day within such applicable
period, (i) such representations and warranties with respect to such Receivable

7

--------------------------------------------------------------------------------


shall then be true and correct in all material respects as if such Receivable
had been created on such day, and (ii) such Receivable is an Eligible
Receivable, the related Account is no longer a Defaulted Account as the result
of the breach of such representation and warranty (including those implied by
law), and the Trust's and the Purchaser's rights in, to or under such Receivable
or its proceeds are no longer impaired as the result of the breach of such
representation and warranty, and the proceeds of such Receivable have become
available to the Trust and the Purchaser free and clear of all Liens which
caused the breach of such representation or warranty, as applicable.

        (c)    Removal Terms and Conditions.    When required or permitted with
respect to a Receivable (an "Ineligible Receivable") by the provisions of
Section 11(a) or Section 11(b) above, the Seller shall pay to the Purchaser the
balance of such Receivable within two (2) Business Days of the date on which
such Receivable became an Ineligible Receivable. Any such payment in connection
with the reassignment of an Ineligible Receivable shall be considered a payment
in full of the Ineligible Receivable. Upon the reassignment to the Seller of an
Ineligible Receivable, the Purchaser shall, without further action, be deemed to
sell, assign, set-over and otherwise convey to the Seller, without recourse,
representation or warranty (including those implied by law), all the right,
title and interest of the Purchaser in, to and under such Ineligible Receivable,
all monies due or to become due with respect thereto and all proceeds thereof.
The Purchaser shall execute such documents and instruments of transfer or
assignment and take such other actions as shall reasonably be requested by the
Seller to effect the conveyance of such Ineligible Receivable pursuant to this
Section and as shall be specified in an Opinion of Counsel delivered to the
Purchaser to the effect that such documents and instruments comply herewith. In
the event that on any day within sixty (60) days, or any longer period agreed
upon by the Trustee (not to exceed an additional sixty (60) days), of the date
on which the repurchase of an Ineligible Receivable pursuant to this Section 11
is effected, (i) the applicable representations and warranties with respect to
such Receivable shall be true and correct in all material respects on such date
and (ii) the Receivable is an Eligible Receivable, the Account corresponding to
the Receivable is no longer a Defaulted Account as the result of the breach of
such representation and warranty and the proceeds of such Receivable are
available to the Trust and the Purchaser free and clear of all Liens which
caused the breach of such representation and warranty, or (iii) the Seller has
cured the breach of the representation or warranty, as applicable, the Seller
may, but shall not be required to, reconvey such Receivable to the Purchaser.
Upon reconveyance of a Receivable pursuant to this Section 11, the Seller shall
have been deemed to have made the applicable representations and warranties in
Section 9(b) as of the date of such addition, as if the Receivable had been
created on such date, and shall execute all such necessary documents and
instruments of transfer or assignment and take such other actions as shall be
necessary to effect and perfect the reconveyance of such Receivable to the
Purchaser. The obligation of the Seller set forth in this Section 11, or the
repurchase of such Receivable by the Seller from the Purchaser, as the case may
be, shall constitute the sole remedy respecting any breach of the
representations and warranties set forth in the above-referenced Sections with
respect to such Receivable available to the Purchaser, the Certificateholders or
the Trustee on behalf of Certificateholders.

        Notwithstanding any other provision of this Section 11, a reassignment
of an Ineligible Receivable shall not occur if the Seller fails to make the
deposit required by this Section 11 with respect to such Ineligible Receivable.

        (d)    No Impairment.    For the purposes of Sections 11(a) and 11(b)
and above, proceeds of a Receivable shall not be deemed to be impaired hereunder
solely because such proceeds are held by the Servicer for more than the
applicable period under Section 9-306(3) of the UCC as in effect in the Relevant
UCC State.

        (e)    Reassignment of Trust Portfolio.    In the event of (1) a breach
of any of the representations or warranties set forth in Section 8(a) or
Section 9(a) or (2) a material amount of Receivables are not Eligible
Receivables, and in either case such event has a materially adverse effect on
the Purchaser or

8

--------------------------------------------------------------------------------


Investor Certificateholders, the Purchaser by notice then given in writing to
the Seller, may direct the Seller to accept reassignment of all Receivables
within sixty (60) days of such notice, or within such longer period as may be
specified in such notice (not to exceed an additional sixty (60) days) and the
Seller shall be obligated to accept such reassignment on a Distribution Date
specified by the Purchaser occurring within such applicable period on the terms
and conditions set forth below; provided, however, that no such reassignment
shall be required to be made if, on the Business Day prior to such Distribution
Date, the representations and warranties contained in Section 8(a) or 9(a) shall
then be true and correct in all material respects, or there shall no longer be a
material amount of Ineligible Receivables, as the case may be. The Seller shall
pay the Purchaser on the Business Day immediately prior to the Distribution Date
(in immediately available funds) an amount equal to the reassignment deposit
amount for such Receivables in the Collection Account. The amount for such
reassignment shall be equal to the Aggregate Invested Amount on the Record Date
related to the applicable Distribution Date on which such payment is made (less
the aggregate principal amount on deposit in any principal funding account) plus
an amount equal to all accrued but unpaid interest on the Certificates of all
Series at the applicable certificate rates through the end of the interest
accrual periods of such Series. On the Distribution Date with respect to which
such amount has been paid in full to the Purchaser, the Receivables and all
monies due or to become due with respect thereto and all proceeds relating
thereto shall be reconveyed to the Seller and the Purchaser shall execute or
cause the Trustee to execute and deliver such instruments of transfer or
assignment, in each case without recourse, representation or warranty, as shall
be reasonably requested by the Seller to vest in the Seller or its designee or
assignee, all right, title and interest of the Purchaser in, to and under the
Receivables, all monies due or to become due with respect thereto and all
proceeds thereof and as shall be specified in an Opinion of Counsel delivered to
the Purchaser to the effect that such documents and instruments comply herewith.

        SECTION 12.    Covenants of the Seller.    The Seller hereby covenants
that:

        (a)    No Liens.    Except for the conveyances hereunder, the Seller
will not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien on, any Receivable or any Product
Security, whether now existing or hereafter created, or any interest therein,
and the seller shall defend the right, title and interest of the Purchaser and
the Trust in, to and under the Receivables and the Product Security, whether now
existing or hereafter created, against all claims of third parties claiming
through or under the Seller.

        (b)    Floorplan Financing Agreements and Guidelines and Servicing
Agreement.    The Seller shall cause the compliance with and performance of all
servicing obligations with respect to the Accounts and Receivables in accordance
with the Floorplan Financing Agreements relating to the Accounts, the Floorplan
Financing Guidelines and the Servicing Agreement, except insofar as any failure
to so comply or perform would not materially and adversely affect the rights of
the Purchaser or the Trustee on behalf of the Certificateholders. Subject to
compliance with all Requirements of Law, the Seller may change the terms and
provisions of the Floorplan Financing Agreements the Floorplan Financing
Guidelines or the Servicing Agreement in any respect only if such change would
be permitted pursuant to the Pooling and Servicing Agreement.

        (c)    Delivery of Collections.    In the event that the Seller receives
Collections, the Seller agrees to pay the Servicer or any Successor Servicer all
payments received by the Seller in respect of the Receivables as soon as
practicable after receipt thereof by the Seller, but in no event later than two
(2) Business Days after the receipt by the Seller thereof.

        (d)    Notice of Liens.    The Seller shall notify the Purchaser and the
Trustee promptly after becoming aware of any Lien on any Receivable other than
the conveyances hereunder and under the Pooling and Servicing Agreement.

9

--------------------------------------------------------------------------------




        (e)    Compliance with Law.    The Seller hereby agrees to comply in all
material respects with all Requirements of Law applicable to the Seller.

        SECTION 13.    Removal of Accounts.    

        (a)   Subject to the conditions set forth below, on each Determination
Date on which the Transferor Amount, as a percentage of Trust Principal
Component, exceeds 10% at the end of the related Collection Period, the
Purchaser may, but shall not be obligated to, designate, from time to time,
Accounts for deletion and removal from the Accounts and reconveyance to the
Seller; provided, however, that the Purchaser shall not make more than one such
designation in any Collection Period. On or before the tenth Business Day (the
"Removal Notice Date") prior to the date on which (i) the designated Removed
Accounts will be reassigned by the Trustee to the Purchaser, and (ii) the
Purchaser shall reconvey the designated Removed Accounts to the Seller, (the
"Removal Date"), the Purchaser shall give the Trustee, the Seller and the
Servicer written notice that the Receivables from such Removed Accounts are to
be reassigned by the Trustee to the Purchaser, and shall be reconveyed by the
Purchaser to the Seller.

        (b)   The Purchaser shall be permitted to designate and require
reassignment to it of Receivables from Removed Accounts, and reconveyance of
Receivables in Removed Accounts to the Seller, only upon satisfaction of the
following conditions:

          (i)  On or prior to the Removal Date, the Purchaser shall have
executed a written instrument of reassignment in substantially the form of
Exhibit B (the "Reassignment") and the Purchaser shall deliver to the Seller a
computer file or microfiche list containing a true and complete list of all
Removed Accounts identified by account number and by the aggregate balance of
the Receivables in such Removed Accounts as of the Removal Notice Date, together
with a list of Accounts remaining as of such Removal Notice Date, which computer
file or microfiche list shall as of the Removal Date modify and amend and be
made a part of this Agreement;

         (ii)  The Purchaser shall represent and warrant that no selection
procedures believed by the Purchaser to be materially adverse to the interests
of any outstanding Series of Investor Certificateholders were utilized in
selecting the Removed Accounts to be removed from the Trust and reconveyed to
the Seller;

        (iii)  The removal of any Receivables of any Removed Accounts and the
reconveyance thereof to the Seller on any Removal Date shall not, (a) in the
reasonable belief of the Purchaser, cause an Early Amortization Event to occur
or an event which with notice or lapse of time or both would constitute an Early
Amortization Event and (b) cause the Transferor Amount as a percentage of the
Trust Principal Component to be less than the Minimum Transferor Percentage on
such Removal Date;

        (iv)  The Rating Agencies shall have received ten (10) Business Days'
notice of such proposed removal of Accounts and the Purchaser shall have
received written confirmation from the Rating Agencies that such removal would
not result in a downgrading or withdrawal of the then current ratings of any
outstanding Series of the Investor Certificates;

         (v)  All filings and other actions necessary to continue the perfection
of the interest of the Purchaser and the Trustee in the Receivables and the
other property conveyed hereunder shall have been taken or made; and

        (vi)  The Purchaser shall have delivered to the Trustee an Officer's
Certificate confirming the items set forth in (i) through (iv) above. The Seller
may conclusively rely on such Officer's Certificates, shall have no duty to make
inquiries with regard to the matters set forth therein and shall incur no
liability in so relying.

10

--------------------------------------------------------------------------------




        Upon satisfaction of the above conditions and the delivery by the
Trustee of the Reassignment required by the Pooling and Servicing Agreement, the
Purchaser shall execute and deliver the Reassignment to the Seller, and the
Receivables from the Removed Accounts shall be reconveyed to the Seller pursuant
to the provisions of this Section 13; provided that, upon such Reassignment, the
Seller shall in no event continue to sell to the Purchaser Receivables arising
out of Accounts created on and after the effective date of such Reassignment
without the Trustee having received written confirmation from each of the Rating
Agencies that such sales would not result in a withdrawal or downgrading of the
then current ratings of any outstanding Series of Investor Certficates.

        SECTION 14.    Liability; Indemnification.    The Seller shall be liable
for each obligation, covenant, representation and warranty of the Seller,
arising under or related to this Agreement. Except as provided in the preceding
sentence, the Seller shall be liable only to the extent of the obligations
specifically undertaken by the Seller in its capacity as Seller hereunder. The
Seller agrees to indemnify the Purchaser and to hold the Purchaser harmless from
and against any and all losses, damages and expenses (including reasonable
attorneys' fees) suffered or incurred by the Purchaser as a result of a material
breach of a covenant, representation or warranty hereunder.

        SECTION 15.    Merger or Consolidation of, or Assumption of the
Obligations of, the Seller.    

        (a)   The Seller shall not consolidate with or merge into any other
corporation or convey or transfer its properties and assets substantially as an
entirety to any Person unless:

          (i)  the corporation formed by such consolidation or into which the
Seller is merged or the Person which acquires by conveyance or transfer the
properties and assets of the Seller substantially as an entirety shall be a
corporation organized and existing under the laws of the United States of
America or any state or the District of Columbia, and, if the Seller is not the
surviving entity, shall expressly assume, by an agreement supplemental hereto,
executed and delivered to the Purchaser, the Servicer and the Trustee, in form
satisfactory to the Purchaser, the Servicer and the Trustee, the performance of
every covenant and obligation of the Seller hereunder. (To the extent that any
right, covenant or obligation of the Transferor is inapplicable to the successor
entity, such successor entity shall be subject to such covenant or obligation,
or benefit from such right, as would apply, to the extent practicable, to such
successor entity); and

         (ii)  the Seller has delivered to the Purchaser, the Servicer and the
Trustee an officers' certificate signed by a Vice President (or any more senior
officer) of the Seller and an Opinion of Counsel each stating that such
consolidation, merger, conveyance or transfer and such supplemental agreement
comply with this Section 15 and that all conditions precedent herein provided
for relating to such transaction have been complied with.

The Seller shall promptly advise the Rating Agencies in writing of any such
merger, consolidation, conveyance or transfer.

        SECTION 16.    Limitation on Liability of the Seller.    Subject to
Section 14 of this Agreement, neither the Seller nor any of its directors or
officers or employees or agents in its capacity as Seller shall be under any
liability to the Trust, the Trustee, the Certificateholders, the Purchaser or
any other Person for any action taken or for refraining from the taking of any
action in the capacity as Seller pursuant to this Agreement whether arising from
express or implied duties under this Agreement; provided, however, that this
provision shall not protect the Seller or any such person against any liability
which would otherwise be imposed by reason of willful misfeasance, bad faith or
gross negligence in the performance of duties hereunder or by reason of reckless
disregard of obligations and duties hereunder. The Seller and any director or
officer or employee or agent of the Seller may rely in good faith on any
document of any kind prima facie properly executed and submitted by any Person
respecting any matters arising hereunder.

11

--------------------------------------------------------------------------------


        SECTION 17.    Sale of Accounts.    

        (a)   The Seller may sell, transfer, assign, exchange, pledge,
participate or otherwise convey its interest in the Accounts, to any Person, in
whole or in part, upon satisfaction of the conditions set forth in Section 17(b)
of this Agreement (such a sale transaction is referred to in this Section 17 as
a "Conveyance"). The consummation of any Conveyance shall not require the
consent of the Purchaser, the Trustee or the Holders of the Investor
Certificates of any Series except as provided in this Section 17.

        (b)   No Conveyance may be effected unless and until the following
conditions precedent are satisfied:

          (i)  the Person that acquires by Conveyance the conveyed Accounts
shall (A) be organized and existing under the laws of the United States of
America or any state or the District of Columbia thereof, (B) be a member of the
same consolidated federal income tax group as the Purchaser, and (C) expressly
assume, by an agreement supplemental hereto in form satisfactory to the
Purchaser, the Servicer and the Trustee, executed and delivered to the
Purchaser, and the Trustee, the performance of every covenant and obligation of
the Seller hereunder and under the Pooling and Servicing Agreement;

         (ii)  the Seller shall deliver to the Purchaser and the Trustee, the
Servicer and an Officer's Certificate stating that such Conveyance and such
supplemental agreement comply with this Section 17 and that all conditions
precedent provided by this Section 17(b) have been complied with and an Opinion
of Counsel stating that all conditions precedent provided by this Section 17(b)
have been complied with, and the Purchaser, the Servicer and the Trustee may
conclusively rely on such Officer's Certificate, shall have no duty to make
inquiries with regard to the matters set forth therein and shall incur no
liability in so relying;

        (iii)  the Seller shall deliver to the Purchaser, the Trustee and the
Servicer a letter from each Rating Agency rating the Investor Certificates of
any Series, confirming that the rating of such Certificates, after giving effect
to such Conveyance, will not be lowered or withdrawn;

        (iv)  the Seller shall deliver to the Purchaser, the Trustee, the
Servicer and the Rating Agencies an Opinion of Counsel to the effect that
(i) such transfer will not adversely affect the treatment of the Investor
Certificates of any Series after such transfer as debt for Federal income tax
purposes and such transfer will not have any material adverse effect on the
Federal income taxation of an Investor Certificateholder or any Certificate
Owner and (ii) such transfer will not cause a taxable Event for Federal income
tax purposes to any Investor Certificateholder; and

         (v)  all filings and other actions necessary to continue the perfection
of the interest of the Purchaser and the Trustee in the Receivables and the
other property conveyed hereunder shall have been taken or made.

        SECTION 18.    Access to Certain Documentation and Information Regarding
the Receivables.    The Seller shall provide to the Trustee, the Servicer and
the Purchaser reasonable access to the documentation regarding the Accounts and
the Receivables in such cases where required in connection with the performance
by the Trustee, the Servicer or the Purchaser of their obligations under this
Agreement, the Pooling and Servicing Agreement or any Supplement, the
enforcement of the rights of the Investor Certificateholders, or by applicable
statutes or regulations to review such documentation, such access being afforded
without charge but only (i) upon reasonable request, (ii) during normal business
hours, (iii) subject to such protective orders and confidentiality agreements or
procedures as the Seller deems necessary or advisable and (iv) at offices
designated by the Seller. Nothing in this Section 18 shall derogate from the
obligation of the Purchaser, the Servicer, the Trustee or the Seller to observe
any applicable law prohibiting disclosure of information regarding the Obligors
and the

12

--------------------------------------------------------------------------------

failure of the Seller to provide access as provided in this Section 18 as a
result of such obligation shall not constitute a breach of this Section 18.

        SECTION 19.    Examination of Records.    The Seller and the Purchaser
shall indicate clearly and unambiguously in their computer files or other
records that the Receivables arising in the Accounts have been conveyed to the
Trust pursuant to this Agreement and the Pooling and Servicing Agreement for the
benefit of the Investor Certificateholders. The Seller and the Purchaser shall,
prior to the sale or transfer to a third party of any receivable held in their
custody, examine its computer and other records to determine that such
receivable is not a Receivable. In addition, the Seller agrees to take all
action necessary to cause ITT to indicate clearly and unambiguously in its
computer files and other records the information required to be so indicated by
this Section 19 in accordance with the terms of the Servicing Agreement.

        SECTION 20.    Termination.    Upon the termination of the Trust
pursuant to Section 13.1 of the Pooling and Servicing Agreement, the surrender
of the Exchangeable Transferor Certificate and the compliance by the Trustee
with Section 12.4 of the Pooling and Servicing Agreement, the Purchaser shall
return to the Seller (without recourse, representation or warranty) all right,
title and interest of the Purchaser in the Receivables and the related Product
Security, whether then existing or thereafter created, all moneys due or to
become due with respect thereto (including Recoveries), and all proceeds thereof
except for amounts held by the Trustee pursuant to Section 12.3(b) of the
Pooling and Servicing Agreement. The Purchaser shall execute and deliver such
instruments of transfer and assignment, in each case without recourse, as shall
be reasonably requested by the Seller to vest in the Seller all right, title and
interest which the Purchaser had in the Receivables.

        SECTION 21.    Amendment.    

        (a)   This Agreement may be amended from time to time by the Seller and
the Purchaser, without the consent of the Trustee or any of the Investor
Certificateholders, to cure any ambiguity, to correct or supplement any
provisions herein which may be inconsistent with any other provisions herein or
to add any other provisions with respect to matters or questions raised under
this Agreement which are not inconsistent with the provisions of this Agreement.
This Agreement may also be amended from time to time by the Seller and the
Purchaser without the consent of the Trustee or the Investor Certificateholders
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or modifying in any manner
the rights of the Investor Certificateholders; provided, however, that (i) the
Servicer shall have provided to the Trustee an Officer's Certificate to the
effect that such action will not materially and adversely affect the interests
of such Investor Certificateholders (or 100% of the Class of Investor
Certificateholders so affected shall have consented), (ii) each Rating Agency
rating the Investor Certificates confirms that such action will not result in
the reduction or withdrawal of its rating of Investor Certificates and
(iii) such action will not, as evidenced by an opinion of counsel satisfactory
to the Trustee, cause the Trust to be characterized for Federal income tax
purposes as an association taxable as a corporation or adversely affect the
treatment of the Investor Certificates as debt for Federal income tax purposes.

        (b)   This Agreement may also be amended from time to time by the Seller
and the Purchaser with the consent of the Holders of Investor Certificates
evidencing Undivided Interests aggregating not less than 662/3% of the Invested
Amount of each and every Series adversely affected, for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Agreement or of modifying in any manner the rights of the Investor
Certificateholders of any Series then issued and outstanding; provided, however,
that no such amendment under this Section shall (i) reduce in any manner the
amount of, or delay the timing of, Collections on the Receivables or payments or
distributions which are required to be made on any Investor Certificate of such
Series without the consent of the related Investor Certificateholder, or
(ii) reduce the aforesaid percentage

13

--------------------------------------------------------------------------------


required to consent to any such amendment, in each case without the consent of
all such Investor Certificateholders.

        (c)   Prior to the execution of any such amendment or consent, the
Trustee shall furnish written notification of the substance of such amendment to
the Rating Agencies.

        (d)   Promptly after the execution of any such amendment or consent the
Trustee shall furnish written notification of the substance of such amendment to
each Investor Certificateholder, and the Servicer shall furnish written
notification of the substance of such amendment to any related Enhancement
Provider and each Rating Agency.

        (e)   It shall not be necessary for the consent of Investor
Certificateholders under this Section 21 to approve the particular form of any
proposed amendment, but it shall be sufficient if such consent shall approve the
substance thereof. The manner of obtaining such consents and of evidencing the
authorization of the execution thereof by Investor Certificateholders shall be
subject to such reasonable requirements as the Trustee may prescribe.

        (f)    Any Reassignment relating to the conveyance of Receivables by the
Purchaser to the Seller as provided in Section 13 of this Agreement, executed to
facilitate the removal of Receivables from the Trust as provided in Section 2.7
of the Pooling and Servicing Agreement and executed in accordance with the
provisions hereof shall not be considered amendments to this Agreement,
including, without limitation, for the purpose of Sections 21(a), (b) or (c) of
the Agreement.

        SECTION 22.    Protection of Right, Title and Interest to
Receivables.    

        (a)   The Seller shall cause this Agreement, all amendments hereto
and/or all financing statements and continuation statements and any other
necessary documents covering the Seller's and the Purchaser's right, title and
interest the Receivables, the related Product Security and proceeds thereof to
be promptly recorded, registered and filed, and at all times to be kept
recorded, registered and filed, all in such manner and in such places as may be
required by law fully to preserve and protect the right, title and interest of
the Purchaser hereunder and the Trustee under the Pooling and Servicing
Agreement in, to and under the Receivables, the related Product Security and the
proceeds thereof. The Seller shall deliver to the Purchaser file-stamped copies
of, or filing receipts for, any document recorded, registered or filed as
provided above, as soon as available following such recording, registration or
filing. The Purchaser shall cooperate fully with the Seller in connection with
the obligations set forth above and will execute any and all documents
reasonably required to fulfill the intent of this Section 22(a).

        (b)   Within thirty (30) days after the Seller makes any change in its
name, identity or corporate structure which would make any financing statement
or continuation statement filed in accordance with paragraph (a) above seriously
misleading within the meaning of Section 9-402(7) of the UCC as in effect in the
Relevant UCC State, the Seller shall give the Purchaser and the Trustee notice
of any such change and shall file such financing statements or amendments as may
be necessary to continue the perfection of the Purchaser's and the Trustee's
security interest in the Receivables and the proceeds thereof.

        (c)   The Seller will give the Purchaser and the Trustee prompt written
notice of any relocation of any office from which it keeps records concerning
the Receivables or of its principal executive office, and whether, as a result
of such relocation, the applicable provisions of the UCC would require the
filing of any amendment of any previously filed financing or continuation
statement or of any new financing statement and shall file such financing
statements or amendments as may be necessary to perfect or to continue the
perfection of the Purchaser's security interest in the Receivables and the
proceeds thereof. The Seller will at all times maintain each office from which
it services Receivables and its principal executive office within the United
States of America.

14

--------------------------------------------------------------------------------


        SECTION 23.    Governing Law.    This Agreement shall be construed in
accordance with the laws of the State of California, and the obligations, rights
and remedies of the parties hereunder shall be determined in accordance with
such laws.

        SECTION 24.    Notices.    All demands, notices and communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered at or mailed by registered mail, return receipt requested,
to (a) in the case of Yamaha Motor Receivables Corporation, 6555 Katella Avenue,
Cypress, California 90630, Attention: Russell D. Jura, Esq. and (b) in the case
of Yamaha Motor Corporation, U.S.A., 6555 Katella Avenue, Cypress, California
90630, Attention: Hiroshi Tanaka; or, as to each party, at such other address as
shall be designated by such party in a written notice to each other party. Any
notice so mailed within the time prescribed in this Agreement shall be
conclusively presumed to have been duly given, whether or not the party receives
such notice.

        SECTION 25.    Severability of Provisions.    If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

        SECTION 26.    Assignment.    Notwithstanding anything to the contrary
contained herein, this Agreement may not be assigned by the Purchaser or the
Seller, except as contemplated by this Section 26 and Section 17 of this
Agreement and the Pooling and Servicing Agreement; provided, however, that
simultaneously with the execution and delivery of this Agreement, the Purchaser
shall assign all of its right, title and interest herein to the Trustee for the
benefit of the Investor Certificateholders of all Series as provided in
Section 2.1 of the Pooling and Servicing Agreement, to which the Seller hereby
expressly consents; provided, further, that except for the foregoing assignment,
no such assignment shall occur unless the Trustee shall have received
confirmation from the Rating Agencies that such assignment shall not cause a
reduction or withdrawal of the rating of any Series of Certificates. The Seller
agrees to perform its obligations hereunder for the benefit of the Trust and
that the Trustee may enforce the provisions of this Agreement, exercise the
rights of the Purchaser and enforce the obligations of the Seller hereunder
without the consent of the Purchaser. In the event that the Seller is obligated
to pay funds to the Purchaser hereunder, to the extent the Purchaser is
obligated to remit funds to the Trust pursuant to the Pooling and Servicing
Agreement in connection with such event, the Seller agrees that it shall pay
such funds to the Servicer or the Trustee as appropriate.

        SECTION 27.    Further Assurances.    The Seller and the Purchaser agree
to do and perform, from time to time, any and all acts and to execute any and
all further instruments required or reasonably requested by the Trustee more
fully to effect the purposes of this Agreement, including, without limitation,
the execution of any financing statements or continuation statements relating to
the Receivables for filing under the provisions of the Relevant UCC State of any
applicable jurisdiction. In addition, the Seller agrees to take any and all
action necessary to enforce the obligations of ITT set forth in the Receivables
Sale Agreement and the Servicing Agreement.

        SECTION 28.    No Waiver; Cumulative Remedies.    No failure to exercise
and no delay in exercising, on the part of the Seller or the Purchaser, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privileges provided by law.

        SECTION 29.    Counterparts.    This Agreement may be executed in two or
more counterparts (and by different parties on separate counterparts), each of
which shall be an original, but all of which together shall constitute one and
the same instrument.

15

--------------------------------------------------------------------------------


        SECTION 30.    Third Party Beneficiaries.    This Agreement will inure
to the benefit of and shall be binding upon the parties hereto, and, in
addition, shall inure to the benefit of the Trustee and the Investor
Certificateholders and their respective successors and permitted assigns. Except
as otherwise provided in this Agreement, no other person will have any right or
obligation hereunder.

        SECTION 31.    Merger and Integration.    Except as specifically stated
otherwise herein, this Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement. This Agreement may not be
modified, amended, waived or supplemented except as provided herein.

        SECTION 32.    Headings.    The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

16

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Seller and the Purchaser have caused this
Receivables Purchase Agreement to be duly executed by their respective officers
as of the day and year first above written.

    YAMAHA MOTOR CORPORATION, U.S.A., as Seller
 
 
By
 
/s/  RUSSELL D. JURA      

--------------------------------------------------------------------------------

        Name:   Russell D. Jura         Title:   Vice President, Legal
 
 
YAMAHA MOTOR RECEIVABLES CORPORATION, as Purchaser
 
 
By
 
/s/  HIROSHI TANAKA      

--------------------------------------------------------------------------------

        Name:   Hiroshi Tanaka         Title:   Secretary & Treasurer

17

--------------------------------------------------------------------------------

SCHEDULE I

[LIST OF ACCOUNTS]

18

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SETTLEMENT STATEMENT

YAMAHA MOTOR CORPORATION, U.S.A.
  
YAMAHA MOTOR RECEIVABLES CORPORATION
RECEIVABLES PURCHASE AGREEMENT

--------------------------------------------------------------------------------

        For Preceding Collection Period Beginning                        and
Ending                        

        Yamaha Motor Corporation, U.S.A. (the "Seller"), and Yamaha Motor
Receivables Corporation ("the Purchaser"), pursuant to the Receivables Purchase
Agreement (the "Purchase Agreement") dated as of March 1, 1994, by and between
the Seller and the Purchaser, do hereby agree and certify as follows:


1.
 
Capitalized terms used in this Settlement Statement have their respective
meanings in the Purchase Agreement. This Settlement Statement is being delivered
pursuant to Section 6 of the Purchase Agreement. References herein to certain
sections are references to the respective sections in the Purchase Agreement.
2.
 
New Receivables created in Accounts in the preceding Collection Period being
settled on this Purchase Date.
 
    

--------------------------------------------------------------------------------


Settlement
3.
 
Purchase Price:
 
    

--------------------------------------------------------------------------------


4.
 
Payment due to Seller in immediately available funds:
 
    

--------------------------------------------------------------------------------

A-1

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Settlement Statement this            day of                        , 19    .

    YAMAHA MOTOR CORPORATION, U.S.A.,
    as Seller
 
 
By
    

--------------------------------------------------------------------------------

Name:
Title:

A-2

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REASSIGNMENT OF
RECEIVABLES IN REMOVED ACCOUNTS
(As required by Section 13 of
the Receivables Purchase Agreement)

        REASSIGNMENT No.    OF RECEIVABLES, dated as of            ,    , by and
between YAMAHA MOTOR CORPORATION, U.S.A., a California Corporation, as Seller
(the "Seller"), and YAMAHA MOTOR RECEIVABLES CORPORATION, a Delaware Corporation
(the "Purchaser"), pursuant to the Receivables Purchase Agreement referred to
below.

W I T N E S S E T H:

        WHEREAS, the Seller and the Purchaser are parties to the Receivables
Purchase Agreement, dated as of March 1, 1994 (hereinafter as such agreement may
have been, or may from time to time be, amended, supplemented or otherwise
modified and in effect, the "Receivables Purchase Agreement");

        WHEREAS, pursuant to the Master Pooling and Servicing Agreement, dated
as of March 1, 1994, by and between the Purchaser as Transferor, the Seller as
Servicer, and The Fuji Bank and Trust Company as trustee (the "Trustee"), the
Purchaser wishes to remove all Receivables and the Product Security thereof in
certain designated Accounts of the Purchaser (the "Removed Accounts") from the
Yamaha Motor Master Trust (the "Trust") and to cause the Trustee to transfer the
Receivables and the Product Security thereof of such Removed Accounts, whether
now existing or hereafter created, from the Trust to the Purchaser;

        WHEREAS, pursuant to Section 13 of the Receivables Purchase Agreement,
the Purchaser wishes to reconvey to the Seller the Receivables in the Removed
Accounts and the related Product Security; and

        WHEREAS, the Seller is willing to accept the reconveyance of the
Receivables in the Removed Accounts and the related Product Security subject to
the terms and conditions hereof;

        NOW, THEREFORE, the Seller and the Purchaser hereby agree as follows:

        1.    Defined Terms.    All terms defined in the Pooling and Servicing
Agreement and used herein shall have such defined meanings when used herein,
unless otherwise defined herein.

        "Removal Date" shall mean, with respect to the Removed Accounts
designated hereby,                         , 19    .

        "Removal Notice Date" shall mean, with respect to the Removed Accounts
designated hereby,                         ,            (which shall be a date
on or prior to the tenth Business Day prior to the Removal Date).

        2.    Designation of Removed Accounts.    The Seller shall deliver to
the Trustee, not later than three (3) Business Days after the delivery of this
Reassignment, a computer file or microfiche list containing a true and complete
list of each Account which as of the Removal Date shall be deemed to be a
Removed Account, such accounts being identified by account number and by the
aggregate Receivables balance in such Removed Accounts as of the Removal Notice
Date. Such list shall be marked as Schedule 1 to this Reassignment and shall be
incorporated into and made a part of this Reassignment and the Receivables
Purchase Agreement as of the Removal Date.

        3.    Conveyance of Receivables.    (a) the Purchaser does hereby sell,
transfer, assign, set over and otherwise convey to the Seller, without recourse
or representation (included those implied by law) on and after the Removal Date,
all right, title and interest of the Purchaser in and to the Receivables and the
related Product Security now existing and hereafter created in the Removed
Accounts designated on Schedule 1 hereto, all monies due or to become due and
all amounts received with respect thereto, including all Recoveries related
thereto, and all proceeds thereof.

        (b)   In connection with such sale, the Purchaser agrees to execute and
deliver to the Seller on or prior to the date of this Reassignment, a
termination statement with respect to the Receivables now existing and hereafter
created in the Removed Accounts designated hereby (which may be a single
termination statement with respect to all such Receivables) evidencing the
release by the Purchaser of its lien on the Receivables in the Removed

B-1

--------------------------------------------------------------------------------


Accounts, and meeting the requirements of applicable state law, in such manner
and such jurisdictions as are necessary to remove such lien.

        4.    Acceptance by the Purchaser.    The Purchaser hereby acknowledges
that, prior to or simultaneously with the execution and delivery of this
Reassignment, the Seller delivered to the Purchaser the computer file or
microfiche list represented by the Seller to be as described in Section 2 of
this Reassignment.

        5.    Representations and Warranties of the Seller.    The Seller hereby
represents and warrants to the Purchaser as of the Removal Date:

        (a)    Valid and Legally Binding Obligation.    This Reassignment
constitutes a valid and legally binding obligation of the Seller enforceable
against the Seller in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect affecting the enforcement of creditors' rights in general and except as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity); and

        (b)    Selection Procedures.    No selection procedures believed by such
Seller to be materially adverse to the interests of any outstanding Series of
Investor Certificates were utilized in selecting the Removed Accounts designated
hereby.

        (c)    No Early Amortization Event.    The removal of the Accounts
hereby removed shall not, in the reasonable belief of the Seller, cause an Early
Amortization Event to occur; and

        (d)    True and Complete List.    The list of Removed Accounts described
in Section 2(b) of this Assignment is, as of the Removal Date, true and complete
in all material respects.

        6.    Conditions Precedent.    The amendment of the Receivables Purchase
Agreement set forth in Section 7 hereof is subject to the satisfaction, on or
prior to the Removal Date, of the following condition precedent:

        (a)    Officer's Certificate.    The Seller shall have delivered to the
Purchaser an Officer's Certificate certifying that (i) on the Removal Date, all
requirements set forth in Section 13 of the Receivables Purchase Agreement for
designating Removed Accounts and reconveying the Receivables and related Product
Security of such Removed Accounts, whether now existing or hereafter created,
have been satisfied, and (ii) each of the representations and warranties made by
the Seller in Section 5 hereof is true and correct as of the Removal Date. The
Purchaser may conclusively rely on such Officer's Certificate, shall have no
duty to make inquiries with regard to the matters set forth therein and shall
incur no liability in so relying.

        7.    Amendment of the Receivables Purchase Agreement.    The
Receivables Purchase Agreement is hereby amended to provide that all references
therein to the "Receivables Purchase Agreement," to "this Agreement" and
"herein" shall be deemed from and after the Removal Date to be a dual reference
to the Receivables Purchase Agreement as supplemented by this Reassignment.
Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Receivables Purchase Agreement shall
remain unamended and shall continue to be, and shall remain, in full force and
effect in accordance with its terms and except as expressly provided herein
shall not constitute or be deemed to constitute a waiver of compliance with or a
consent to non-compliance with any term or provision of the Receivables Purchase
Agreement.

        8.    Counterparts.    This Reassignment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

B-2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have caused this Reassignment of
Receivables to be duly executed and delivered by their respective duly
authorized officers on the day and year first above written.

    YAMAHA MOTOR CORPORATION, U.S.A.,
as Seller
 
 
By
    

--------------------------------------------------------------------------------

Name:
Title:
 
 
YAMAHA MOTOR RECEIVABLES CORPORATION, as Purchaser
 
 
By
    

--------------------------------------------------------------------------------

Name:
Title:

B-3

--------------------------------------------------------------------------------

Schedule 1
to Reassignment
of Receivables

REMOVED ACCOUNTS

B-4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

